DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 1 recites the uniquely distinct features for: “...the receiver is configured to: receive pixel data in image data from a camera in sequence and buffer the pixel data into a memory; determine, upon reception of a line of pixel data, a line number of the line of pixel data in the image data, and a frame number of the image data; buffer the line of pixel data into a preset location in the memory; and generate, upon reception of the line of pixel data, reading indication information that indicates that the line of pixel data is available to be read; and the processor is configured to: obtain the line of pixel data, the line number of the line of pixel data, and the frame number of the image data from the receiver by obtaining the reading indication information comprising a memory location buffering the line of pixel data; package the obtained line of pixel data, line number of the line of pixel data, and frame number of the image data into a data packet; and transmit the data packet to a server.” And independent claim 8 recites the uniquely distinct features for: “...receiving, by a receiver, pixel data in image data from a camera in sequence and buffering the pixel data into a memory; determining, upon reception of a line of pixel data, a line number of the line of pixel data in the image data and a frame number of the image data; buffering, by use of the receiver, the line of pixel data into a preset location in the memory; generating, upon reception of the line of pixel data, reading indication information that indicates that the line of pixel data is available to be read; obtaining, by use of a processor, the line of pixel data, the line number of the line of pixel data, and the frame number of the image data from the receiver by obtaining the reading indication information comprising a memory location buffering the line of pixel data; packaging, by use of the processor, the line of pixel data, the line number of the line of pixel data, and the frame number of the image data into a data packet; and transmitting the data packet to a server.” And independent claim 20 recites the uniquely distinct features for: “...receive, by a receiver, pixel data in image data from a camera in sequence and buffer the pixel data into a memory; determine, upon reception of a line of pixel data, a line number of the line of pixel data in the image data and a frame number of the image data; buffer, by use of the receiver, the line of pixel data into a preset location in the memory; generate, by use of the receiver and upon reception of the line of pixel data, reading indication information that indicates that the line of pixel data is available to be read; obtain, by use of a processor, the line of pixel data, the line number of the line of pixel data, and the frame number of the image data from the receiver by obtaining the reading indication information comprising a memory buffering the line of pixel data; package, by use of the processor, the line of pixel data, the line number of the line of pixel data, and the frame number of the image data into a data packet; and transmit the data packet to a server.” The closest prior art in Qu et al. (US 9,967,599 B2) teaches a media source system (100) in accordance with one or more embodiments. As shown in FIG. 1, the system (100) includes a Source Video Receiver (104), a Video Frame Generator (106), a Video Encoder (110), and a Video Memory (108), which comprises a frame buffer, a display management (DM) metadata buffer, etc. The Source Video Receiver 104 may be configured to derive and separate different data components carried in the source video signal (102). For example, audio/video data and DM metadata in the source video signal may be separated into separate components (e.g., audio components, video components, metadata components, etc.) using a demultiplexer. In some embodiments, DM metadata may be embedded within, and extracted from, the video components. In some embodiments, DM metadata may be carried in, and decoded from, separate metadata components of the source video signal. In an embodiment, the Video Frame Generator (106) corresponds to software and/or hardware configured to receive reference code values and DM metadata derived from a source video signal (102), generate DM metadata transmission packets to store DM metadata, and store/set both the reference code values and the DM metadata transmission packets containing DM metadata in bit fields of one or more video frames in the Video Memory (108). In an example, the Video Frame Generator (106) can receive DM metadata derived from source video signal (102) from the Source Video Receiver (104). In another example, the Video Frame Generator (106) can receive DM metadata from a module other than the Source Video Receiver (104). In some embodiments, the Video Frame Generator (106) is configured to select specific bit fields of the one or more video frames to store the DM metadata transmission packets containing the DM metadata, Nakajima (US 2014/0092211 A1) teaches a transmitting apparatus including: a data transmitting section that transmits stereo image data for displaying a stereoscopic image, to an external device via a transmission path; a transmission-mode-information receiving section that receives transmission mode information transmitted from the external device via the transmission path, the transmission mode information indicating transmission modes for stereo image data that can be supported by the external device; a transmission mode selecting section that selects a predetermined transmission mode as a transmission mode for the stereo image data transmitted by the data transmitting section, from among the transmission modes for stereo image data that can be supported by the external device, on the basis of the transmission mode information received by the transmission-mode-information receiving section; and a transmission-mode-information transmitting section that transmits transmission mode information on the stereo image data transmitted by the data transmitting section, to the external device via the transmission path, however, either singular or in combination, fails to anticipate or render the above underlined limitations obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

4/28/2022
/JOSE M MESA/Examiner, Art Unit 2484                                                                                                                                                                                                        



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484